16-3550-cv
NSI Int’l v. Mustafa

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 8th day of June, two thousand eighteen.

PRESENT:               JON O. NEWMAN,
                       JOSÉ A. CABRANES,
                       SUSAN L. CARNEY,
                                    Circuit Judges.


NSI INTERNATIONAL, INC.,

                              Plaintiff-Appellee,

                              v.                                     16-3550-cv

MONA MUSTAFA,

                              Defendant-Appellant.


FOR PLAINTIFF-APPELLEE:                                   Jamie S. Felsen, Milman Labuda Law
                                                          Group, PLLC, Lake Success, NY.

FOR DEFENDANT-APPELLANT:                                  Mona Mustafa, pro se, Lindenhurst, IL.

       Appeal from a judgment awarding attorney’s fees of the United States District Court for the
Eastern District of New York (Joseph F. Bianco, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the District Court’s September 14, 2016 judgment awarding
attorney’s fees be and hereby is AFFIRMED.

                                                      1
        Defendant-appellant Mona Mustafa, proceeding pro se, appeals from a September 14, 2016
judgment awarding attorney’s fees in favor of plaintiff-appellee NSI International, Inc. We assume
the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

        Mustafa has waived any argument against the fee award by failing to challenge the award in
her brief on appeal. Cf. Harrison v. Republic of Sudan, 838 F.3d 86, 96 (2d Cir. 2016) (“It is a well-
established general rule that an appellate court will not consider an issue raised for the first time on
appeal.” (internal quotation marks and alteration omitted)); LoSacco v. City of Middletown, 71 F.3d 88,
92–93 (2d Cir. 1995) (holding that pro se litigant waived issues not raised in brief). In any event, we
find no abuse of discretion in the District Court’s award of attorney’s fees. See Barfield v. New York
City Health and Hosps. Corp., 537 F.3d 132, 151 (2d Cir. 2008) (noting that we afford “considerable
discretion” to district courts in setting attorney’s fees).

        Any challenge to our 2015 decision affirming the underlying judgment is not properly before
us, and the law of the case doctrine precludes us from revisiting the decision absent a compelling
reason to do so. See Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 736 F.3d 198, 208 (2d Cir. 2013).

         We have reviewed all of the arguments raised by Mustafa on appeal and find them to be
without merit. Accordingly, we AFFIRM the District Court’s judgment awarding attorney’s fees.
We GRANT Mustafa’s motion to accept the appendix and DENY her motions to compel and for
judicial notice. The text orders she requests are just that, text. There are no separate documents. The
documents she cites as missing from our docket are internal docket entries, which do not have
corresponding documents. We DENY NSI International, Inc.’s motion for sanctions, but hereby
warn Mustafa that any future frivolous or vexatious appeals, motions, or other filings may result in
sanctions, including imposition of a leave-to-file sanction that would require her to seek permission
to file an appeal, motion, or other papers in this Court. See Sassower v. Sansverie, 885 F.2d 9, 11 (2d
Cir. 1989).


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    2